Case 2:21-cv-00638-CCW Document 1-1 Filed 05/13/21 Page 1o0f{2

In the Name of Allah, the Beneficent the Merciful

Surah-33-Ayat 35

Surely the men who submit and the women who submit, and the believing men and the b

elieving

 

women, and the obeying men and the obeying women and the truthful men and the truth

=

women, and the patient men and the patient women, and the humble men and the humbl

OD

women, and the charitable men and the charitable women, and the fasting men and the fe
women, and the men who guard their chastity and the women who guard, and the men
remember Allah much and women who remember, Allah has prepared for them forgiven

a mighty reward.

Daniel-Chapter 7- Verse 9

a

=
>

]

sting
Oo

ess and

I beheld till the thrones were cast down and the ancient of days did sit, whose garment was white

as snow, and the hair of his head was like pure wool, his throne was like the fiery flame, jand its

wheels as burning fire.

A constitution is a social contract in theory and in fact it entails a fiduciary relationship between

the citizens and the government that they chose. The original United States constitution was the

articles of confederation. It was drafted by the second continental congress from mid-177

ONS

through late 1777, and ratification by all 13 states was completed by early 1781. - However, in

1787 the constitution that stands today recorded black people as 3/5 of a human being, Th

Cv

Fourteenth (14) amendment to the U.S Constitution was supposed to abrogate that clause on

July 9, 1868 however after 153 years systemic racism is stil a fact j in America and Black

Citizens are, at this late date still being treated as second and third class citizens. The time

 

has

 
Case 2:21-cv-00638-CCW Document 1-1 Filed 05/13/21 Page 2 of ?

come for Black people the descendants of slaves to dissolve our relationship and so-call

citizenship with this nation after 466 years of the worst treatment any human beings have

suffered in the annals of human history. Refer to the document filed on July 10, 2020 inthe

United States District Court for the Western District of Pennsylvania subsequently dropp
January 224 2021 Lutfee Abdul-Waalee- V- Donald J. Trump is a true history of the eve
have shaped the relationship between black and white people if we had the opportunity to
spirit of George Floyd, Ahmaud Arbery and Breonna Taylor why is your physical body r¢
the grave they would undoubtedly have to say. Because of the color of my skin. If a mar
woman can be tortured and murdered simply because of the color of their skin in a so- cal
civilized society, something is definitely wrong with that nation. What is wrong is the sai
that was wrong in 1555 when the first men and women were kidnapped from their native

and made slaves. We are at the end of a journey and the end of the world of Satan. The sc

are being fulfilled as we speak or write the time that the Prophets prophesized about is here.

Oo
ou

ever

ed on
nots that

ask the

otting in

Land a

led
ne thing
land

riptures

As-Salaam-Alakum

Peace Be untc

You

Lutfee Abdul+Waalee

 

 

 
